                                                               United
      Case 4:20-cr-00456 Document 1 Filed on 09/14/20 in TXSD Page    States
                                                                   1 of 2 Courts
                                                                              Southern District of Texas
                                                                                       FILED
                           UNITED STATES DISTRICT COURT                               9/14/2020
                            SOUTHERN DISTRICT OF TEXAS
                                                                            David J. Bradley, Clerk of Court
                                HOUSTON DIVISION

UNITED STATES OF AMERICA                      §
                                              §            CRIMINAL NO. 20-456
v.                                            §
                                              §            Count 1: 18 U.S.C. § 1343
ROBERT ANDREW BISHOP,                         §            (Wire Fraud)
         Defendant.                           §


                                CRIMINAL INFORMATION

THE UNITED STATES ATTORNEY CHARGES:


                                        COUNT ONE

                                         Wire Fraud

                                       18 U.S.C. § 1343


From on or about January 9, 2019, within the Southern District of Texas,

                                ROBERT ANDREW BISHOP,

       did knowingly devise and intend to devise a scheme and artifice to defraud Independent

Professional Management, LLC (IPM) by means of materially false and fraudulent pretenses and

representations, namely by causing Gulf Coast Bank, located in Louisiana, to complete a wire

transfer of money funds to IPM in Houston Texas that he then converted to his own use by

submitting a falsified “Borrowing Base Report” indicating that IPM had $3,888,237.22 in

accounts receivable when in fact IPM had $2,822,065.46 in accounts receivable, causing these

funds to be transmitted from Gulf Coast Bank’s computer servers in Louisiana to IPM’s bank

accounts and computer servers located in Houston, Texas, in interstate commerce in furtherance

of executing the scheme.

              In violation of Title 18, United States Code, Section 1343.


                                               1
       Case 4:20-cr-00456 Document 1 Filed on 09/14/20 in TXSD Page 2 of 2




                            NOTICE OF CRIMINAL FORFEITURE

                         (18 U.S.C. § 982(a)(7); 18 U.S.C. § 981(a)(1)(C))

        Pursuant to Title 18, United States Code, Section 982(a)(7), the United States gives notice

that upon Defendant’s conviction of any wire fraud offense charged in this Information, the United

States will seek forfeiture of all property, real or personal, that constitutes or is derived, directly or

indirectly, from gross proceeds traceable to the commission of such offenses.

        Pursuant to Title 18, United States Code, Section 981(a)(1)(C) and Title 28, United States

Code, Section 2461(c), the United States gives notice that upon Defendant’s conviction of any

wire fraud offenses charged in this Indictment, the United States intends to seek forfeiture of all

property, real or personal, which constitutes or is derived from proceeds traceable to such offenses.




                      MONEY JUDGMENT AND SUBSTITUTE ASSETS

        The United States gives notice that it will seek a money judgment against the Defendant.

In the event that one or more conditions listed in Title 21, United States Code, Section 853(p) exist,

the United States will seek to forfeit any other property of the Defendant up to the amount of the

money judgment.




                                                         RYAN K. PATRICK
                                                         United States Attorney


                                                By:
                                                         Thomas Heyward Carter
                                                         Assistant United States Attorney
                                                         713-567-9470




                                                    2
